Citation Nr: 0728240	
Decision Date: 09/08/07    Archive Date: 09/25/07

DOCKET NO.  06-12 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for fibromyalgia. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on periods of active duty in May 1980 and 
from June 1978 to September 1978; she also served on periods 
of duty with the South Carolina National Guard from April 
1996 to May 2001.   

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a December 2004 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Cheyenne, Wyoming, (hereinafter RO).  

In December 2006, the veteran was afforded a videoconference 
hearing pursuant to the provisions of 38 U.S.C.A. § 7107(e) 
(West 2002).  During this hearing, the undersigned Acting 
Veteran's Law Judge was located in Washington, D.C., and the 
veteran was located at the RO. 
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records from a period of the veteran's 
inactive duty for training reflect treatment in November 1999 
for chest and shoulder pain after the veteran ran into a pole 
with her chest.  Private clinical records reflect treatment 
for fibromyalgia beginning in February 2000, and a statement 
from a private physician in February 2005 stated that it was 
possible that the accident of November 1999 may have 
"started this disease process."  Given this evidence, and 
the request from the veteran's representative at the hearing 
before the undersigned that the veteran be afforded a VA 
examination to determine if her fibromyalgia is related to 
the November 1999 accident, the Board concludes that such an 
examination is necessary in this case in order to comply with 
the duty to assist provisions of the VCAA.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  As such, this case is 
REMANDED for the following development: 

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for her fibromyalgia 
since service discharge.  Arrangements 
should be made to obtain these records.  
Any negative development should be 
properly annotated in the record.

2.  Next, the veteran must be afforded 
the appropriate VA examination to 
determine the etiology of her 
fibromyalgia.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Following a review of the 
service and post service medical records, 
the examiner should provide an opinion on 
whether there is a 50 percent probability 
or greater (as likely as not) that the 
veteran's fibromyalgia is related to 
service, to include specifically the 
November 1999 injury sustained during 
inactive duty for training.  A complete 
rationale for the opinion must be 
provided.  The report prepared must be 
typed.

3.  The RO must notify the veteran that 
it is her responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2006).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the claim for service 
connection for fibromyalgia must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and her 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

